
	
		II
		109th CONGRESS
		2d Session
		S. 3599
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Prehistoric Trackways National Monument
		  in the State of New Mexico.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prehistoric Trackways National
			 Monument Establishment Act.
		2.DefinitionsIn this Act:
			(1)MonumentThe
			 term Monument means the Prehistoric Trackways National Monument
			 established by section 4(a).
			(2)Public
			 landThe term public land has the meaning given
			 the term public lands in section 103 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1702).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.FindingsCongress finds that—
			(1)in 1987, a major
			 deposit of Paleozoic Era fossilized footprint megatrackways was discovered in
			 the Robledo Mountains in southern New Mexico;
			(2)the trackways
			 contain footprints of numerous amphibians, reptiles, and insects (including
			 previously unknown species), plants, and petrified wood dating back
			 approximately 280,000,000 years, which collectively provide new opportunities
			 to understand animal behaviors and environments from a time predating the
			 dinosaurs;
			(3)title III of
			 Public Law 101–578 (104 Stat. 2860)—
				(A)provided interim
			 protection for the site at which the trackways were discovered; and
				(B)directed the
			 Secretary of the Interior to—
					(i)prepare a study
			 assessing the significance of the site; and
					(ii)based on the
			 study, provide recommendations for protection of the paleontological resources
			 at the site;
					(4)the Bureau of
			 Land Management completed the Paleozoic Trackways Scientific Study Report in
			 1994, which characterized the site as containing the most scientifically
			 significant Early Permian tracksites in the world;
			(5)despite the
			 conclusion of the study and the recommendations for protection, the site
			 remains unprotected and many irreplaceable trackways specimens have been lost
			 to vandalism or theft; and
			(6)designation of
			 the trackways site as a National Monument would protect the unique fossil
			 resources for present and future generations while allowing for public
			 education and continued scientific research opportunities.
			4.Establishment
			(a)In
			 generalIn order to conserve, protect, and enhance the unique and
			 nationally important paleontological, scientific, educational, scenic, and
			 recreational resources and values of the public land described in subsection
			 (b), there is established the Prehistoric Trackways National Monument in the
			 State of New Mexico.
			(b)Description of
			 landThe Monument shall consist of approximately 5,367 acres of
			 public land in Doña Ana County, New Mexico, as generally depicted on the map
			 entitled Prehistoric Trackways National Monument and dated June
			 1, 2006.
			(c)Map; legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare and submit to Congress an official map
			 and legal description of the Monument.
				(2)CorrectionsThe
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any clerical or typographical errors in the legal description and the
			 map.
				(3)Conflict
			 between map and legal descriptionIn the case of a conflict
			 between the map and the legal description, the map shall control.
				(4)Availability of
			 map and legal descriptionCopies of the map and legal description
			 shall be on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.
				(d)Minor boundary
			 adjustmentsIf additional paleontological resources are
			 discovered on public land adjacent to the Monument after the date of enactment
			 of this Act, the Secretary may make minor boundary adjustments to the Monument
			 to include the resources in the Monument.
			5.Administration
			(a)Management
				(1)In
			 generalThe Secretary shall manage the Monument—
					(A)in a manner that
			 conserves, protects, and enhances the resources and values of the Monument,
			 including the resources and values described in section 4(a); and
					(B)in accordance
			 with—
						(i)this Act;
						(ii)the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.); and
						(iii)other
			 applicable laws.
						(2)National
			 landscape conservation systemThe Monument shall be managed as a
			 component of the National Landscape Conservation System.
				(3)Protection of
			 resources and valuesThe Secretary shall manage public land
			 adjacent to the Monument in a manner that is consistent with the protection of
			 the resources and values of the Monument.
				(b)Management
			 Plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive management plan for the
			 long-term protection and management of the Monument.
				(2)ComponentsThe
			 management plan under paragraph (1)—
					(A)shall—
						(i)describe the
			 appropriate uses and management of the Monument, consistent with the provisions
			 of this Act; and
						(ii)allow for
			 continued scientific research at the Monument during the development of the
			 management plan; and
						(B)may—
						(i)incorporate any
			 appropriate decisions contained in any current management or activity plan for
			 the land described in section 4(b); and
						(ii)use information
			 developed in studies of any land within or adjacent to the Monument that were
			 conducted before the date of enactment of this Act.
						(c)Authorized
			 usesThe Secretary shall only allow uses of the Monument that the
			 Secretary determines would further the purposes for which the Monument has been
			 established.
			(d)Interpretation,
			 education, and scientific research
				(1)In
			 generalThe Secretary shall provide for public interpretation of,
			 and education and scientific research on, the paleontological resources of the
			 Monument, with priority given to exhibiting and curating the resources in Doña
			 Ana County, New Mexico.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with appropriate public entities to carry out paragraph (1).
				(e)Special
			 management areas
				(1)In
			 generalThe establishment of the Monument shall not change the
			 management status of any area within the boundary of the Monument that
			 is—
					(A)designated as a
			 wilderness study area and managed in accordance with section 603(c) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or
					(B)managed as an
			 area of critical environment concern.
					(2)Conflict of
			 lawsIf there is a conflict between the laws applicable to the
			 areas described in paragraph (1) and this Act, the more restrictive provision
			 shall control.
				(f)Motorized
			 vehicles
				(1)In
			 generalExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles in the Monument shall be
			 allowed only on roads and trails designated for use by motorized vehicles under
			 the management plan prepared under subsection (b).
				(2)Permitted
			 EventsThe Secretary may issue permits for special recreation
			 events involving motorized vehicles within the boundaries of the Monument,
			 including the Chile Challenge—
					(A)to the extent the
			 events do not harm paleontological resources; and
					(B)subject to any
			 terms and conditions that the Secretary determines to be necessary.
					(g)WithdrawalsSubject
			 to valid existing rights, any Federal land within the Monument and any land or
			 interest in land that is acquired by the United States for inclusion in the
			 Monument after the date of enactment of this Act are withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing laws, geothermal leasing laws, and minerals materials
			 laws.
				(h)GrazingThe
			 Secretary may allow grazing to continue in any area of the Monument in which
			 grazing is allowed before the date of enactment of this Act, subject to
			 applicable laws (including regulations).
			(i)Hunting
				(1)In
			 generalNothing in this Act diminishes the jurisdiction of the
			 State of New Mexico with respect to fish and wildlife management, including
			 regulation of hunting on public land within the Monument.
				(2)RegulationsThe
			 Secretary, after consultation with the New Mexico Department of Game and Fish,
			 may issue regulations designating zones in which and establishing periods
			 during which hunting shall not be allowed for reasons of public safety,
			 administration, or public use and enjoyment.
				(j)Water
			 RightsNothing in this Act constitutes an express or implied
			 reservation by the United States of any water or water rights with respect to
			 the Monument.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
